Attorney’s Docket Number: 20353.0161US01
Filing Date: 10/28/2019
Claimed Foreign Priority Dates: 10/15/2019 (JP 2019-188671)
				        10/30/2018 (JP 2018-204167)
Applicant(s): Tanaka
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 11/23/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 11/23/2022 in reply to the Office action in paper no. 15, mailed on 8/26/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-17.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2015/0303293).

Regarding claim 2, Tanaka (see, e.g., fig. 10) shows all aspects of the instant invention including a semiconductor device comprising:
A substrate 101
An electron-transit layer 204/105 arranged on the substrate
An electron-supply layer 106 arranged on the transit layer
Source 107, drain 109 and gate 108 electrodes arranged on the supply layer
wherein:
The transit layer includes a first nitride semiconductor layer 204 including an acceptor-type impurity (see, e.g., par.0086)
The transit layer includes a second nitride semiconductor layer 105 including an acceptor impurity less than the acceptor impurity of the first nitride semiconductor layer (see, e.g., par.0086)
The deep donor density of the first nitride layer 204 is larger than its deep acceptor density (see, e.g., par.0086)
Regarding claim 8, Tanaka (see, e.g., fig. 10) shows all aspects of the instant invention including a semiconductor device comprising:
A substrate 101
An electron-transit layer 204/105 arranged on the substrate
An electron-supply layer 106 arranged on the transit layer
Source 107, drain 109 and gate 108 electrodes arranged on the supply layer
wherein:

The transit layer includes a first nitride semiconductor layer 204 including an acceptor-type impurity (see, e.g., par.0086)
The transit layer includes a second nitride semiconductor layer 105 including an acceptor-type impurity less than the acceptor-type impurity of the first nitride layer (see, e.g., par.0086)
A deep donor density of the first nitride layer is larger than its deep acceptor density (see, e.g., par.0086)
The impurity is carbon, and the carbon density of the nitride layer is 1x1019 cm-3 or more and 8x1019 cm-3or less (see, e.g., par.0086)
Regarding claim 1, Tanaka (see, e.g., fig. 10) shows most aspects of the instant invention including a semiconductor device comprising:
A conductive substrate 101
An electron-transit layer 204/105 arranged on the substrate
An electron-supply layer 106 arranged on the transit layer
Source 107, drain 109 and gate 108 electrodes arranged on the supply layer
wherein:

The transit layer includes a first nitride-semiconductor layer 204 including an acceptor-type impurity (see, e.g., par.0086)
The transit layer includes a second nitride-semiconductor layer 105 including an acceptor-type impurity less than the acceptor-type impurity of the first nitride layer (see, e.g., par.0086)
A deep donor density of the first nitride layer is larger than a deep acceptor density of the first nitride layer (see, e.g., par.0086)
When a negative bias is applied to the substrate, a source-drain resistance decreases over time (see, e.g., par.0086)
Regarding claim 3, Tanaka (see, e.g., fig. 10) shows that the second nitride layer 105 is formed between the first nitride layer 204 and the supply layer 106, and that a surface of the second nitride layer 105 is in contact with the supply layer 106.
Regarding claim 6, Tanaka (see, e.g., par.0086) shows that the impurity is carbon, and that the density of carbon in the first nitride layer is 1x1019 cm-3 or more and 8x1019 cm-3 or less.
Regarding claim 7, Tanaka (see, e.g., par.0086) shows that the first nitride semiconductor layer includes a vacancy defect VGa(VN)n including one gallium vacancy and two nitrogen vacancies.
Regarding claims 9, 12 and 15, Tanaka (see, e.g., par.0086) shows that the electron transit layer includes a GaN layer 105.
Regarding claims 10, 13 and 16, Tanaka (see, e.g., fig. 10) shows that a buffer layer 203/102 is arranged between the substrate 101 and the electron transit layer 204/105.
Regarding claims 11, 14 and 17, Tanaka (see, e.g., fig. 10) shows that the buffer layer includes a first buffer layer 102 including AlN  and a second buffer layer 203 including AlGaN.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.

Regarding claims 4 and 5, Tanaka fails to specify that the activation energy of the source/drain resistance change and the deep donor level of the nitride layer be within a range of 0.5-0.7 eV.  However, as set forth in par. 0070 of the present application, both the activation energy and the deep donor level are related to a carbon concentration in the first nitride layer of about 4x1019 cm-3.  Tanaka (see, e.g., par.0086) teaches a carbon concentration in the first nitride layer 204 to be about 1x1019 cm-3.
Although Tanaka fails to teach the same carbon concentration, concentration differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the carbon concentration in the nitride layer, and Tanaka teaches similar concentrations to those in the present invention, it would have been obvious to one of ordinary skill in the art to use these values in the device of Tanaka.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
The applicants argue:
Tanaka fails to disclose that the deep donor density (NDD) of the first nitride layer is larger than its deep acceptor density (NDA).

The examiner responds:
When the NDD of a layer is larger than its NDA, the layer is referred to as DD-rich (see, e.g., paragraphs 0046 and 0081 of the instant published application US 2020/0135909).  As set forth in paragraph 0081 of the published application, a GaN layer becomes DD-rich when the carbon density is at least 1x1019/cm3.  Tanaka teaches these features of the claimed invention.  See, e.g., par. 0086, where he describes that the first nitride layer 204 has a C concentration of 1x1019/cm3.  That is, Tanaka does teach that the NDD of the first nitride layer is larger than its NDA.
Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the mailing date of this final action. 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
December 12, 2022